DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
2.	Claim 2 is objected to because of the following informalities:  the limitation “organic solvents selected from carbonates, sulfones, acetals, esters, and ethers” in lines 6-7 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “organic solvents selected from carbonates, sulfones, acetals, esters, or ethers”.  Appropriate correction is required.
3.	Claims 3-14 are objected to because of the following informalities:  the limitation “A lithium battery as in claim” in line 1 includes a drafting error.  For the purpose of this Office Action the limitation has been interpreted as “The lithium battery as in claim”.  Appropriate correction is required.
4.	Claim 11 is objected to because of the following informalities:  the limitation “ the lithium salts comprise one or more of LiPF6, LiSCN, LiBr, Lil, LiClO4, LiAsF6, LiSO3CF3, LiSO3CH3, LiBF4, LiB(Ph)4, LiC(SO2CF3)3, and LiN(SO2CF3)2” in lines 1-3 is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “ the lithium salts comprise one or more of LiPF6, LiSCN, 4, LiAsF6, LiSO3CF3, LiSO3CH3, LiBF4, LiB(Ph)4, LiC(SO2CF3)3, or LiN(SO2CF3)2”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


6.	Claim(s) 2, 4, 7, 8, and 10-14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kawakami et al. (US 6,395,423) as cited in IDS dated 7/24/20.
Regarding claim 2, Kawakami discloses  a lithium battery(Col. 4, lines 1-6, Fig. 1), comprising: a first electrode comprising lithium as an electroactive species(negative pole activating material 101 is lithium or lithium alloy, Col. 7, lines 18-19, Fig. 1); a second electrode comprising an electroactive species (positive pole activating material 104, Col. 18, lines 44-60, Fig. 1); and a heterogeneous electrolyte between the first electrode and the second (film 102 formed of a coating material for covering the surface of the negative pole via electrolytic polymerization, Col. 2, line 54, Col. 13, lines 63-67, Fig. 1 and an electrolytic solution 105 in Fig. 1), wherein the heterogeneous electrolyte comprises a first electrolyte solvent comprising benzene (such as nitrobenzene, chlorobenzene, Col. 15, lines 21-31, Example 6-3) and a second electrolyte solvent comprising one or more non-aqueous organic solvents selected from carbonates, sulfones, acetals, esters, or ethers (Col. 20, lines 23-34), wherein the first electrolyte solvent is present disproportionately near the first electrode and the second electrolyte solvent is 
Regarding claim 4, Kawakami discloses all of the claim limitations as set forth above. Kawakami further discloses  the second electrolyte solvent comprises one or more carbonates (Col. 20, lines 23-25).
Regarding claim 7, Kawakami discloses all of the claim limitations as set forth above.  Kawakami further discloses  the first electrode comprises lithium metal as the electroactive species (Col. 18, line 6).
Regarding claim 8, Kawakami discloses all of the claim limitations as set forth above. Kawakami further discloses the first electrode comprises a lithium alloy as the electroactive species(Col. 18, lines 6-7).
Regarding claim 10, Kawakami discloses all of the claim limitations as set forth above. Kawakami further discloses  the first and/or second electrolyte solvents contain lithium salts (Col. 15, lines 37-42).
Regarding claim 11, Kawakami discloses all of the claim limitations as set forth above. Kawakami further discloses  the lithium salts comprise one or more of LiPF6, LiC1O4, LiAsF6, or LiBF4 (Col. 15, lines 37-42).
Regarding claim 12, Kawakami discloses all of the claim limitations as set forth above.  Kawakami further discloses the first and second electrolyte solvents are immiscible with one another during use of the lithium battery(benzene in polymer covering lithium pole in Example 6-3 & electrolytic solution solvent of propylene carbonate in example 5-1).
Regarding claim 13, Kawakami discloses all of the claim limitations as set forth above. Kawakami further discloses the first and second electrolyte solvents are miscible with one 
Regarding claim 14, Kawakami discloses all of the claim limitations as set forth above. Kawakami further discloses  further comprising a separator positioned between the first electrode and the second electrode (separator 108 in Fig. 1).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
9.	Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawakami et al. (US 6,395,423) as cited in IDS dated 7/24/20 as applied to claim 2 above, in view of Itaya et al. (US 2004/0191629).
Regarding claim 3, Kawakami discloses all of the claim limitations as set forth above.  Kawakami discloses solvents of electrolytic solutions such as nitrobenzene, chlorobenzene (Col. 15, lines 26-31) but does not disclose the benzene is selected from one or more of methoxybenzene, 1,2-dimethoxybenzene, or 1,3-dimethoxybenzene.
Itaya teaches a non-aqueous electrolyte secondary battery comprises a positive electrode including elemental sulfur, a negative electrode including silicon that stores lithium, and a non-aqueous electrolyte(abstract).  Itaya teaches the nonaqueous electrolyte may include solvents such as o-dimethoxybenzene ([0023]-[0024]).
It would have been obvious to one of ordinary skill in the art to substitute for the benzene of Kawakami, the 1,3-dimethoxybenzene taught by Itaya as obvious to try choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. See MPEP 2143.
10.	Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawakami et al. (US 6,395,423) as cited in IDS dated 7/24/20 as applied to claims 2 and 4 above, in view of Itaya et al. (US 2004/0191629).
Regarding claim 5, Kawakami discloses all of the claim limitations as set forth above. Kawakami discloses propylene carbonate, ethylene carbonate (Col. 20, lines 23-25) but does not disclose  the one or more carbonates comprise a fluorinated carbonate.

It would have been obvious to one of ordinary skill in the art to substitute for the carbonates of Kawakami, the fluorinated carbonate taught by Itaya as obvious to try choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. See MPEP 2143.
11.	Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawakami et al. (US 6,395,423) as cited in IDS dated 7/24/20 as applied to claim 2 above.
Regarding claim 6, Kawakami discloses all of the claim limitations as set forth above. Kawakami discloses that generation of dendrite of lithium  can be prevented by forming a film permitting ions relating to battery reactions to pass through on the surface of the negative pole (Col. 2, lines 26-30).  Kawakami discloses benzene in the formation of polyphosphazene covering a lithium pole in example 6-3. Kawakami does not explicitly disclose the first electrolyte solvent is present disproportionately near the first electrode at a molar or weight ratio of at least 2:1 relative to the second electrolyte solvent.  
It would have been obvious to one having ordinary skill in the art to provide the first electrolyte solvent is present disproportionately near the first electrode at a molar or weight ratio of at least 2:1 relative to the second electrolyte solvent, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawakami et al. (US 6,395,423) as cited in IDS dated 7/24/20 as applied to claim 2 above in view of Hwang et al. (US 2002/0039680).
Regarding claim 9, Kawakami discloses all of the claim limitations as set forth above. Kawakami does not explicitly disclose  the first electrode comprises a lithium intercalation compound as the electroactive species.
Hwang teaches a lithium-sulfur battery including a positive electrode, a negative electrode, and an electrolyte ([0019]).  Hwang teaches the negative electrode includes a negative active material selected from materials in which lithium intercalation reversibly occur, materials which react with lithium to form a compound, lithium alloy, or lithium metal ([0034]).
It would have been obvious to one of ordinary skill in the art to use in the first electrode of Kawakami, a lithium intercalation compound as the electroactive species as taught by Hwang, as art recognized equivalence for the same purpose. See MPEP 2144.06(II).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724